 Case 2:18-cv-00211-Z-BR Document 82 Filed 02/26/21                    Page 1 of 4 PageID 740



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

  ALBERTO OVALLE,                                   §
                                                    §
  Plaintiff,                                        §                             CIVIL ACTION
                                                    §                     NO. 2:18-cv-00211-D-BR
  v.                                                §
                                                    §
  UNITED RENTALS                                    §
  (NORTH AMERICA), INC.,                            §
                                                    §
  Defendant.                                        §


                 PLAINTIFF ALBERTO OVALLE’S MOTION IN LIMINE


TO THE HONORABLE JUDGE OF SAID COURT:


       Pursuant to this Court’s order, see Rec. Doc. 18, Plaintiff, Alberto Ovalle, files this Motion

in Limine. Under the authorities set forth below, Defendant must not be permitted to admit

evidence of Plaintiff's prior medical records and/or conditions that are unrelated to the injury being

claimed in this case, as such evidence is irrelevant, misleading, and confusing.

       Therefore, Plaintiff humbly requests that this Court order: (i) the following matters are

excluded from trial, (ii) Defendant’s attorneys and any and all witnesses called for Defendant, must

refrain from commenting on, mentioning, communicating, publishing, or attempting to introduce

evidence of, directly or indirectly, the matters in this motion; and (iii) the Defendant’s attorneys

must instruct their witnesses not to volunteer, inject, disclose, state, or mention the matters in this

motion in the presence of the jury, and (iv) if Defendant intends to raise these matters, it must first

obtain permission from this Court outside the presence of the jury.




Plaintiff’s Motion in Limine - NO. 2:18-cv-00211-D-BR                                  PAGE 1 OF 4
 Case 2:18-cv-00211-Z-BR Document 82 Filed 02/26/21                   Page 2 of 4 PageID 741



                                  II. ARGUMENT & AUTHORITIES

        As a fundamental matter, "Irrelevant evidence is not admissible." Fed. R. Evid. 402.

Additionally, “The court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence."

Fed. R. Evid. 403. Fifth Circuit jurisprudence uniformly holds that in a personal injury case,

evidence regarding a party’s medical conditions are only admissible if the medical condition has

relevance to the alleged injury. For example, in Reyes v. Wal-Mart Stores, Inc., the plaintiff filed

a motion to exclude all medical records pre-dating her accident where she was injured in a Wal-

Mart store. Reyes v. Wal-Mart Stores, Inc., No. 98-3626, 1999 WL 562721 (E.D. La. Jul. 29, 1999).

The defendant was seeking to introduce hundreds of pages of medical records "dealing with

everything from fever to atrial fibulation." Id. The Court held that these records were "completely

irrelevant" and ordered, "Defendants must exclude those pieces of evidence that do not relate to

the kinds of injury alleged by the plaintiff in this case." Id.

        In his deposition, Plaintiff was questioned extensively about a variety of medical conditions

that preceded the incident made the basis of this claim, including prior diagnoses of and treatment

for leukemia and throat cancer, a neck surgery (necessitated by the chemotherapy he received on

his neck), a right shoulder surgery, arthritis in his hands, and his use of a CPAP machine for

sleeping. See Exhibit A. None of these conditions have any bearing on or relation to the completely

separate and independent lower back injuries Plaintiff suffered as a result of the incident made the

basis of this suit. As a result, questions and evidence as to these conditions are irrelevant.

Defendant has not and cannot provide any evidence to the contrary that would justify admitting

this category of evidence. Admission of such evidence would also mislead the jury and confuse




Plaintiff’s Motion in Limine - NO. 2:18-cv-00211-D-BR                                PAGE 2 OF 4
 Case 2:18-cv-00211-Z-BR Document 82 Filed 02/26/21                   Page 3 of 4 PageID 742



the issues, as it would conflate unrelated conditions with the injuries that are actually being

claiming in this suit. Therefore, this Court should exclude all evidence that directly pertains to

these conditions, as well as any questions, arguments, or references regarding these conditions.


                                  III. CONCLUSION & PRAYER

        WHEREFORE this Court should grant Plaintiff’s Motion in Limine in full and prohibit

Defendant in all circumstances from referencing or offering evidence on these matters without

prior Court approval. Alternatively, the Court should grant this motion in part as to each addressed

matter that the Court finds meritorious. Finally, Plaintiff asks for all other relief to which he may

be entitled.

                                      Respectfully submitted,

                                      WILLIAMS HART BOUNDAS EASTERBY, LLP

                                      By: /s/ Cesar Tavares
                                             CESAR TAVARES
                                             State Bar No. 24093726
                                             8441 Gulf Freeway, Suite 600
                                             Houston, Texas 77017-5001
                                             (713) 230-2200 – Telephone
                                             (713) 643-6226 – Facsimile
                                             pidept@whlaw.com

                                      ATTORNEYS FOR PLAINTIFF




Plaintiff’s Motion in Limine - NO. 2:18-cv-00211-D-BR                                PAGE 3 OF 4
 Case 2:18-cv-00211-Z-BR Document 82 Filed 02/26/21                 Page 4 of 4 PageID 743



                            CERTIFICATE OF CONFERENCE

       I certify that I have conferred with opposing counsel regarding the matters contained
herein on February 26, 2021.


                                            /s/ Cesar Tavares
                                            Cesar Tavares



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the above and foregoing documents has been E-
Served upon all counsel of record on this 26th day of February 2021.

                                            /s/ Cesar Tavares
                                            Cesar Tavares




Plaintiff’s Motion in Limine - NO. 2:18-cv-00211-D-BR                             PAGE 4 OF 4
